       Case 3:19-cv-00303-JCH Document 14 Filed 05/15/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

                                                    Civil Action No. 3:19-cv-303
 STAG ARMS, LLC,

                       Plaintiff,
        v.

 SOL INVICTUS ARMS, LLC, and
 TACTICAL SUPERIORITY, INC., d/b/a
 TACTICAL SUPERIORITY, INC./SOL
 INVICTUS ARMS,

                       Defendants.


        AMENDED AFFIDAVIT IN SUPPORT OF ADMISSION PRO HAC VICE

STATE OF NEW JERSEY
                                            ss:
COUNTY OF MONMOUTH

       I,     John D. Giampolo, being duly sworn hereby depose and state:

       1.     I am over the age of 18 years and believe in the obligations of an oath.

       2.     I am an attorney duly licensed to practice law before the courts of the State of

New York and the United States District Court for the Southern District of New York,

registration number 4316360 and bar code number JG0906, respectively. I was admitted to the

bar in New York on July 19,2005 and have practiced continuously since.

       3.     I make this affidavit in support of my application for admission pro hac vice to

this Court in the case of Stag Arms, LLC v. Sol Invictus Arms, LLC, eta!. The following is of

my own knowledge and, if called upon, I would and could testify competently thereto.

       4.     I am employed by the law firm of ICE MILLER, LLP, attorneys for Stag Arms,

LLC, in the above captioned matter. ICE MILLER, LLP has an office located at 1500
        Case 3:19-cv-00303-JCH Document 14 Filed 05/15/19 Page 2 of 2




Broadway, 29'11 Floor, New York, New York 10036. Telephone 212-824-4950; Fax 212-824-

4951; Email john.giampolo@icemiller.com.

        5.      I have not had nor do I have any grievance proceedings pending against me, I

have never been denied admission to practice law, reprimanded, suspended, or placed on inactive

status, nor have I been disbarred, nor resigned from the practice oflaw. I have not been

convicted of a crime.

        6.      I respectfully request admission pro hac vice for the limited purpose of handling

litigation aspects of the case captioned above due to my prior representation of and familiarity

with the business of Stag Arms, LLC.

       7.       I have carefully reviewed the jurisdictional provision of Title 28 U.S. C., the P.R.

Civ. Pro. and the P.R. Crim. Pro. and the local rules of this Court.

        8.      Attorney James M. Nugent of the firm of Harlow, Adams & Friedman, One New

Haven Avenue, Suite I 00, Milford, CT 06460 will act as local counsel in this case and will be

present at all proceedings, will sign all pleadings, briefs and other papers filed with the court and

will further assume further responsibility for them and for the conduct of the case and my

activities in it should this motion be granted.

       WHEREFORE, I respectfully request the Court grant my motion for admission

pro hac vice.




                                                        <h             lu
        Sworn and subscribed to before me on this J2_ day of_l_::-'0.7{                 , 2019.


                                                             O@AA~
                                                       Commissioner of the Superior Court I
                        ALLISON ADCOCK                 Notary Public               /
                         NOTARY PUBLIC
                      STATE OF NEW JERSEY                     Commission expires:   q/q .JOJI
                 MY COMMISSION EXPIRES SEP 9, 2021
